





Exhibit 10.28
AMENDMENT TO TERMS AND CONDITIONS OF EMPLOYMENT (U.K.)


Employer’s name and address: VENATOR MATERIALS UK LIMITED (the “Company”)
Employee’s name and address: Simon Turner, [ADDRESS REDACTED] (“you” or the
“Employee”).
This amendment (the “Amendment”), with effect from 13 November 2019 (the
“Effective Date”), modifies that certain agreement between you and the Company
dated 10 December 2018 (the “Agreement”), regarding the details of your terms
and conditions of employment with the Company, as follows:
1.terms of employment
Subparagraph 1.2(f) of the Agreement, regarding the “Supplemental Pension
Benefits Agreement” dated September 14, 2012, is deleted in its entirety and is
of no further effect.
2.Pension, RETIREMENT AND LIFE INSURANCE BENEFITS
Paragraph 12.3 of the Agreement, regarding the “Supplemental Pension Benefits
Agreement” dated September 14, 2012, is deleted in its entirety and replaced
with the following provision:
* * *
“12.3 The letter-agreement titled Company Pension Benefits (and attachment),
dated September 14, 2012 and signed by the Senior Vice President, Global Human
Resources, of Huntsman Corporation (the “Supplemental Pension Benefits
Agreement”), regarding the Company’s removal of limits imposed on your accrued
pension benefits and related matters, is hereby terminated and of no further
effect. In lieu of that Supplemental Pension Benefits Agreement and in full
satisfaction thereof, the Company will make the following cash payments to you
no later than the dates indicated:
(i)£1,700,000 no later than forty-five days after the Effective Date of this
Amendment;
(ii)£1,700,000 no later than forty-five days after the first anniversary of the
Effective Date of this Amendment;
(iii)£1,700,000 no later than forty-five days after the second anniversary of
the Effective Date of this Amendment; and
(iv)£1,700,000 no later than forty-five days after the third anniversary of the
Effective Date of this Amendment.
The foregoing cash payments have been grossed up for income taxes and social
security contributions based on assumptions available to the Company as of the
Effective Date, and will not be further adjusted under any circumstances.
In the event of your termination (with or without cause) or retirement from the
Company prior to the third anniversary of the Effective Date of this Amendment,
the Company shall elect, in its sole discretion, either to (i) accelerate the
payment of any remaining payments listed above to a date or dates of the
Company’s choosing or (ii) pay any remaining payments by the scheduled dates
listed above. In the event of a Change of Control prior to the third anniversary
of the Effective Date of this Amendment, whether prior to or following your




1






--------------------------------------------------------------------------------



termination (with or without cause) or retirement, the Company will pay to you
any remaining payments, regarding which, unless you otherwise agree in writing,
the Company shall accelerate the payment thereof to a date no less than
forty-five days following the Change of Control. In the event of your death
prior to the third anniversary of the Effective Date of this Amendment, whether
prior to or following your termination (with or without cause) or retirement,
the Company will pay to your designated beneficiaries (or, if no such
designation is communicated by you to the Company prior to your death, to your
estate) any remaining payments, regarding which the Company shall accelerate the
payment thereof to a date no less than forty-five days following the Company’s
receipt of government documentation confirming the date of your death.”
* * *


3.GOVERNING LAW AND VENUE FOR ANY DISPUTES
a.This Amendment and all acts and transactions pursuant hereto and the rights
and obligations of the Parties shall be construed and interpreted in accordance
with and governed by the laws of England, without giving effect to the conflict
of law principles thereof, and the Parties hereto submit irrevocably to the
exclusive jurisdiction of the English courts for resolution of any dispute
arising hereunder.
IN WITNESS of which this Amendment has been executed and delivered as a deed on
the first date written above.
EXECUTED as a Deed by
        
VENATOR MATERIALS UK LTD
acting by Peter R. Huntsman,
Chairman, Board of Directors  /s/ Peter R. Huntsman  


in the presence of:
Witness’s Signature:   /s/ Russ R. Stolle  
Full Name:    Russ R. Stolle 
Address:    [address redacted]


EXECUTED as a Deed by


Simon Turner    /s/ Simon Turner  




in the presence of:
Witness’s Signature:   /s/ Russ R. Stolle  
Full Name:    Russ R. Stolle 
Address:    [address redacted]



